DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to restriction requirement of 08/23/2022, applicant elected Group I claims 1-16, 38-44 with traverse.  However, other that a general allegation of “no search burden”, the applicant has not addressed the restriction requirement as presented.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 17-22 are currently withdrawn from consideration

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  38-44 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 38 line 9-10 recites “the fibroin hydrogel configured to stimulate neural growth in response to ultrasound.”  There is no written description as to how the fibroin hydrogel is configured to perform this function.  Examination of applicant specification, shows just repetition of this feature (e.g. see applicant spec. ¶0017- ¶0018, ¶0109),  and no explanation as to how the hydrogels of claim is configured, i.e. specifically manufactured and / coupled with the CNTs so as to perform the claimed function of stimulating nerves.  Examiner interprets from the spec. that it is a feature of silk fibroins.  
Claims 39-44 encompass this limitations and are rejected for same reasons.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 38-44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ while restricting localized heating ” in line 7.  This is confusing as to whether there is some localized heating applied to the fiber tip.  In view of spec, examiner interprets that it is the function of the diffusion layer and suggest amending accordingly.   
Claims 2-16, 40-41 recite or encompass these limitations and are rejected for same reason as above.  
Claim 1 recites “tuned with a thickness….and a CNT concentration...”.  This is confusing.  Tuning refers to changing something.  If there is a thickness and a concentration, there can be only one frequency.  Examiner suggests amending to recite ---tuned by varying a thickness ….and a CNT concentration----, or similarly.  
Claim 1 recites “ the frequency in line 10 and “the expansion layer” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-16, 38-44 recite or encompass these limitations and are rejected for same reason as above.  
Claim 38 recites “neural growth” in line 9. It is not understood what nerve is being referred to here.  Nerves are present in all people and animals and this somehow encompasses stimulating any or every neural growth.  Examiner suggests clearly amending to recite that the neural growth is in the nerve of a subject under treatment.  
Claims 39-44 encompass this limitation and are rejected for same reason as above.  
Claims 4-8, 12-16 also recite such “nerve” or “cell” and are rejected for same reasons.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-39, 42-44 rejected under 35 U.S.C. 103 as being unpatentable over Chen [“Review of Laser-Generated Ultrasound Transmitters and Their Applications to All-Optical Ultrasound Transducers and Imaging”, Appl. Sci. 2017, 7, 25; doi:10.3390/app7010025] in view of Hou [“Carbon-Nanotube-Wrapped Spider Silks for Directed Cardiomyocyte Growth and Electrophysiological Detection” Appl. Mater. Interfaces 2018, 10, 6793−6798] and further in view of Omenetto [US 20140334005 A1].
As per claim 38, Chen teaches a tapered fiber optoacoustic emitter (TFOE), comprising:
a nanosecond laser configured to emit laser pulses (Chen Fig 3, page 2 “the LGUS transmitters generate ultrasound pulses following the laser profile. If a short laser is employed, short ultrasound pulses in the scale of nanoseconds can be produced. Thus, it is a relatively simple method to create a broadband and high-frequency ultrasound signal”); 
an optic fiber with a tip (Chen Fig 3 optical fiber with LGUS tip), the optic fiber configured to guide the laser pulses, 
the tip having a coating including a thermal expansion layer (), wherein: the thermal expansion layer comprises carbon nanotubes (CNTs) and Polydimethylsiloxane (PDMS) configured to convert the laser pulses to generate ultrasound (Chen page 6 “Through the dissolution of CNTs in PDMS facilitated by functionalization of CNTs with oleylamine, the CNTs–PDMS nanocomposite can be dip coated on optical fibers for efficient LGUS transmission”, page 5 “conduction, leading to the increased efficiency conductivity of the CNT facilitates better heat conduction, leading to the increased efficiency”), and
the frequency of the ultrasound is tuned with a thickness of the CNT concentration of the expansion layer (Chen Fig 3, the CNT film inherently has a thickness and hence the ultrasound will inherently be tuned to that frequency.  Further page 4 recites “The efficiency is optimized through the investigation on various concentrations and thickness of the nanocomposite film”, implies changing thickness / concentration and hence tuning).  
In view of 112 rejections above, Chen does not expressly teach wherein embedding CNT into a fibroin hydrogel forms an optoacoustic film, the fibroin hydrogel configured to stimulate neural growth in response to ultrasound.
Hou, in a related field of carbon nanotubes in medical applications teaches wherein embedding CNT into a fibroin hydrogel forms an optoacoustic film, the fibroin hydrogel configured to stimulate neural growth (Hou abstract “multifunctional fiber by wrapping a thin film of carbon nanotubes (CNTs) on naturally found spider silks, which shows great flexibility and conductivity. The hybrid CNT−silk fiber demonstrates intimate contact with cardiomyocytes and can direct the cell growth and simultaneously record potential signals”, page 6793 RHS “Recent studies also demonstrated their potential applications in cell interfacing and tissue engineering, … and nerve regeneration” note applicant discloses fibroin hydrogel as silk).  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Chen by integrating Carbon-Nanotube-Wrapped Spider Silks as in Hou.  The combination combines the high conductivity of CNTs and the biocompatibility of spider silks, to enable high-performance multifunctional devices like sensors and actuators (Hou page 6794 RHS).  In Chen this would provide for high performance of the LGUS for actuation or sensing.   
Chen in view of Hou does not expressly teach the silk stimulating the neural growth in response to ultrasound.  Omenetto teaches  silk stimulating neural growth in response to ultrasound (Omenetto ¶0103-0104, applying ultrasound to excite the silk fibroin, ¶0105 “nerve repair”, is one application of silk being excited).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Chen in view of Hou, by applying ultrasound, magnetic fields, electric fields, to excite the silk fibroins.  The motivation would be to enhance the effects using silk materials for different medical applications  (Omenetto ¶0041, ¶0105). 
As per claim 39, Chen in view of Hou and Omenetto further teaches wherein the tip further comprises a diffusion layer (Some diffusion of light is inherent within layers of the film).  
As per claim 42-43, Chen in view of Hou and Omenetto further teaches wherein the optoacoustic film is flat /curved (Chen Fig 3A, 3B).  
As per claim 44,  Chen in view of Hou and Omenetto further teaches wherein the curved optoacoustic film generates a focused ultrasound (Chen Fig 1A) for non-invasive modulation (this is claimed as an intended use of the focused ultrasound.  Chen teaches focused ultrasound and hence capable of same feature).

Allowable Subject Matter
Claims 40-41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 40 recites wherein the diffusion layer comprises epoxy and zinc oxide nanoparticles configured to diffuse the light while restricting localized heating.  None of the references of record (See IDS, PTO 892), individually teach this type of fiber tip coating, configured to perform the functions as in claim.  The claims limit the structure to specific combination of materials including ZnO, epoxy in addition to the layer of CNT-PDMS of parent claim. Examiner does not also find it obvious to modify references of record to show all the limitations as claimed.
Claims 1, 9 recite these limitations similar to claims 40-41.  However, these claims have pending 112 rejections and hence are not objected in the instant Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793